This office action is in response to the amendment filed on 06/13/2022.  

Allowable Subject Matter
Claims 1-17 are allowed in view of the amendments to the claims and applicant’s arguments (particularly pages 5-7) filed on 06/13/2022.  
The following is an examiner’s statement of reasons for allowance: 

With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “while supplying fuel to the combustor by supplying fuel to the first fuel manifold: stopping supplying fuel to the second fuel manifold; and using a pump other than the compressor section of the gas turbine engine to drive gas into the second fuel manifold to flush fuel in the second fuel manifold into the combustor”. 
With respect to independent claim 9, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “while operating the FGTE and supplying fuel to the combustor of the SGTE by supplying fuel to the first fuel manifold of the SGTE: stopping supplying fuel to the second fuel manifold of the SGTE; and using a pump to drive gas into the second fuel manifold of the SGTE to flush fuel in the second fuel manifold into the combustor of the SGTE”. 
With respect to independent claim 15, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “the one or more valves configured to supply fuel to the first fuel manifold and stop supplying fuel to the second fuel manifold in the second configuration; and a pump other than the compressor section and configured to, in the second configuration of the one or more valves, drive gas into the second fuel manifold to flush fuel in the second fuel manifold into the combustor”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741